Citation Nr: 0432156	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  96-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of a $2,212.47 overpayment 
of educational assistance allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1991 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied waiver of recovery of an 
overpayment to the veteran of educational assistance 
allowance in the amount of $2,212.47.  The veteran testified 
before the Board at a hearing held at the RO in February 
1996.  The Board remanded the case in May 1997 and again in 
December 1999.  


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran was approved for VA educational assistance 
allowance benefits at the [redacted] University College from 
August 1986 through May 1987, but he did not attend that 
facility after December 1986.  

3.  The veteran was not enrolled at any educational 
institution between December 19, 1986, and May 1987.

4.  The change in the veteran's educational activities 
resulted in an overpayment to him of educational assistance 
allowance benefits in the amount of $2,214.47.

5.  The veteran committed fraud, misrepresentation, or bad 
faith in not reporting the change or cessation of his 
educational activities at [redacted] University College in 
December 1986.

6.  Recovery of the overpayment at issue is not against 
equity and good conscience.

CONCLUSION OF LAW

The criteria for waiver of recovery of a $2,212.47 
overpayment of educational assistance allowance benefits are 
not met.  38 U.S.C.A. Chapter 34, § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from February 1977 to 
February 1981.

The veteran was approved for Chapter 34 VA education 
benefits.  In September 1986, the VA received an Enrollment 
Certification (VA Form 22-1999), which covered the period 
from August 1986 to May 1987 at [redacted] University College.  
That same month, the VA processed an award authorizing 
payments for the period in question; the corrected amount of 
the monthly payments was $431.  

In February 1987, the VA received a VA Form 22-1999b, Notice 
of Change in Student Status, which indicated that the 
veteran's last date of attendance at [redacted] University 
College had been December 18, 1986, and that he had 
transferred to the University of [redacted], [redacted] 
campus. 

The VA processed a stop payment order in July 1987, effective 
December 19, 1986; the overpayment was $2,212.47, plus 
administrative cost ($2.10) and accrued interest ($39.07), 
for a total indebtedness of $2,253.64.  Several days later, 
the RO notified the veteran of the termination of the 
relevant benefits.  The RO also requested that the veteran 
submit an Enrollment Certification (VA Form 22-1999) from the 
second school within 30 days, in order to eliminate the 
overpayment; the record shows no timely response from the 
veteran (or from the University of [redacted]) to that 
request.

The veteran requested waiver of the recovery of the 
overpayment in November 1987.  He wrote that he had incurred 
additional expenses associated with his schooling, such as 
books, transportation, registration fees, and "other fees."  

In January 1988, the RO requested that the veteran complete 
and return a Financial Status Report, VA Form 4-5655.  The RO 
received the veteran's completed Financial Status Report in 
February 1988.  The form indicated that he had total monthly 
net income of $898.10 and total monthly expenses of $898.

In September 1988, the RO denied the veteran's request for a 
waiver of recovery of the overpayment, and it notified the 
veteran of that decision.

In July 1991, the veteran requested reconsideration of the 
denial of the waiver of recovery of the overpayment.  See 
Franklin v. Brown, 5 Vet. App. 190 (1993) (waiver requests 
that were denied before December 18, 1989, are entitled to be 
reconsidered based on the change in the law under Public Law 
101-237).  He stated that he attended the University of 
[redacted] during the second semester of 1986 but that he 
failed the courses there due to circumstances out of his 
control.  He remarked that he incurred expenses that were 
directly related to his studies, regardless of the situation.  
He also stated that he was unable to make payments because of 
financial responsibilities.  

In July 1991, the veteran wrote to the RO that he had failed 
his courses during the second semester of 1986 (the term 
during which the debt was created) due to circumstances 
beyond his control.  

In August 1991, on referral to the Committee, the RO 
requested that the veteran prepare and return an enclosed 
financial statement form within 30 days; the veteran did not 
provide the requested information.  In November 1991, the RO 
denied the request for a waiver; at that time, the amount of 
the overpayment that could be considered was $2,212.47.  

In December 1991, the veteran disagreed with the RO's 
November 1991 decision.  He argued that he technically had 
not changed schools because he had stayed in the same 
University of [redacted] system.  (He also wrote that he had 
not received earlier correspondence pertaining to the 
September 1988 denial of his request for waiver of recovery 
of the overpayment.) 

On an April 1993 financial status report, the veteran listed 
approximately $2,396 in total monthly net income and $2,385 
in total monthly expenses.  

In a May 1993 substantive appeal form, the veteran wrote that 
he incurred the overpayment debt because of his lack of 
knowledge of procedures.  He stated that he did not 
discontinue his studies and that he transferred from [redacted] 
University College to the University of [redacted].   

The RO requested enrollment information from the University 
of [redacted] (the second institution) in July 1993.  That 
institution's Veterans' Affairs Office informed the RO that 
they did not have any evidence that the veteran studied from 
January 1987 to June 1993.  However, they did have evidence 
that the veteran was enrolled at the present time, from June 
1993 to May 1994.  

The veteran testified before the RO in July 1993 that he had 
not submitted a financial statement because it had been sent 
on the same day as the denial of his request for a waiver of 
the overpayment.  He also stated that he had previously 
transferred from one school to another (from the University 
of [redacted] to the [redacted] University College) without a 
similar type of problem; he said that he had assumed that VA 
representatives at the school "would take all the steps . . 
."  He contended that he had no "ill intention" or bad 
faith to continue receiving educational benefits and that he 
continued with his educational program and was in fact still 
attending school.  The RO hearing officer clarified that the 
RO had requested from the veteran, but never received, a 
certificate of registration from the University of [redacted] 
for the period from January 1987 to May 1987.  The 
hearing officer also stated that there was conflicting 
information in the record, to the effect that the veteran had 
dropped out of school for a period of time due to problems; 
the veteran in fact confirmed that he did not complete the 
semester in question.  The RO hearing officer then indicated 
that the failure to complete the semester resulted in the 
creation of the debt and that there had been a need for 
evidence of any mitigating circumstances to enable to VA to 
pay the veteran for any part of the time period in question 
when he was in fact attending classes. In response to a 
question from his representative, the veteran confirmed that 
there was a semester when he did not attend and that he did 
not report; the period was the period for which the VA had 
requested the certificate of registration.  The veteran could 
not recall if he had submitted the certificate.  He stated, 
however, that there was a "possibility" that he attended 
classes from January 1987 to April 1987.  he further stated 
that he had requested enrollment information from the 
University of [redacted] (from the veterans office), but 
without success.  He stated that he would obtain the needed 
information from the registrar's office.  He stated that he 
nevertheless incurred educational expenses for the period of 
time in question.

The veteran wrote in an August 1993 substantive appeal that 
he dropped out of the college classes because his ex-wife had 
taken his son to another state and because he was very 
depressed and unable to cope with the stress of going to 
college.  

In March 1994, the VA's Debt Management Center in St. Paul, 
Minnesota, rejected a compromise offer from the veteran to 
pay $991.42 of the overall debt.

The veteran testified at a February 1996 hearing before the 
Board that he did not directly inform the VA that he had 
transferred to a different school.  He stated that he had 
gone to the veterans office at the school to which he 
transferred and that he thought that school would give the 
information to the VA.  He stated that he used the VA 
educational assistance to study at the new school anyway, 
which was a part of the University of [redacted] and 
separate from the old school he had been attending and for 
which VA education benefits had been awarded.  He testified 
that he had roughly $2,500 in monthly expenses and lived with 
his teenage daughter.  He described various monthly expenses 
($400 for his mortgage; $200 for his daughter's school; $700 
for various loan repayments; and $350 for utilities).  He was 
employed as an investigator with the U.S. Department of 
Labor.  He also indicated that the RO had sent him a letter 
denying his request for a waiver of recovery of the 
overpayment on the same day that it had sent him a form to 
provide his financial information.  

II.  Analysis

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), 
however, the United States Court of Appeals for Veterans 
Claims (Court) held that the notice and duty to assist 
provisions of the VCAA, do not apply to matters under chapter 
53 (pertaining to waivers of recovery) because chapter 53 
already contains its own notice provisions.  See 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. § 1.963(b)(2) (West 2002).  The 
notice and duty to assist provisions of the VCAA are relevant 
to a different chapter of title 38, i.e., Chapter 51, and do 
not apply to waiver matters.

In regard to any pre-VCAA duties to notify and assist, the 
Board finds that the VA has provided the veteran and his 
representative with all requisite notices about the types of 
evidence needed and the respective responsibilities for 
providing such evidence.  For instance, the RO requested 
certain critical evidence from the veteran in August 1991, 
May 1997, and March 2004.  The RO also sent the veteran a 
statement of the case in September 1992 (which it later 
remailed) and supplemental statements of the case in July 
1993, February 1999, and June 2004.   A hearing officer also 
conducted a hearing in July 1993, during which the veteran 
was apprised of the specific evidence that was necessary to 
decide his request for a waiver of the recovery of the 
overpayment.  Finally, the Board has also issued two remand 
decisions in this case, in May 1997 and December 1999.  These 
documents have explained to the veteran the bases for denial 
of his claim, and they have afforded him and his 
representative opportunity to present information and 
evidence in support of the claim.  No further development or 
notices are due to the veteran.  

The veteran was authorized to receive VA educational 
assistance allowance benefits under 38 U.S.C.A. Chapter 34, 
from August 1986 to May 1987 at [redacted] University College.  
However, he last attended this school on December 18, 1986.  
Thereafter, he states that he transferred to the University 
of [redacted]'s [redacted] campus.  As a result, he 
incurred an overpayment of $2,212.47 for the period between 
his last date of attendance at [redacted] in December 1986 and 
the end of his educational assistance benefit award in May 
1987.

The veteran has challenged the validity of the indebtedness.  
His argument is essentially two-fold.  First, he contends 
that he did not change his educational institution after 
December 18, 1986; rather, he contends that he merely 
transferred to a school also within the University of [redacted] 
system.  Second, he contends that he spent money on 
various educational expenses, regardless of any transfer 
after December 1986 and through the remainder of the period 
through May 1987.

Under the provisions of 38 U.S.C.A. Chapter 34, the VA will 
discontinue the relevant educational assistance allowance of 
an eligible veteran if, at any time, the VA finds that the 
veteran's attendance, conduct, or progress is unsatisfactory.  
The VA may renew that educational assistance allowance only 
if (1) the veteran will be resuming enrollment at the same 
educational institution in the same program of education and 
the educational institution has both approved the re-
enrollment and certified it to the VA; or (2) in the case of 
a proposed change of either educational institution or 
program of education by the veteran, the cause of the 
unsatisfactory attendance, conduct, or progress has been 
removed and several other, non-pertinent factors have been 
met.  38 U.S.C.A. § 3474 (West 2002).  But see 38 U.S.C.A. 
§ 3462(e) (West 2002) (terminating Chapter 34 benefits of all 
eligible veterans as of December 31, 1989, which were 
replaced in part by benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B) (West 2002)).

The Board need not address the veteran's first argument, 
which is that he did not truly change educational 
institutions.  The Board notes that the veteran's Chapter 34 
educational assistance allowance appears to have been 
predicated on his attendance at the [redacted] University 
College, which appears to be part of the University of [redacted] 
system.  The Board also notes that the veteran states 
that he transferred to the University of [redacted] campus 
at [redacted].  But even assuming that the transfer from one 
campus to another did not amount to discontinuation of 
attendance at the educational institution for which the 
Chapter 34 benefits had been approved, the veteran still 
faces the more significant hurdle of whether or not he 
continued any studies at all from December 19, 1986, through 
May 1987.  None of the evidence shows that the veteran was in 
fact enrolled at any educational institution (either within 
the University of [redacted]'s system or outside it) from 
December 19, 1986, through May 1987.  Thus, the Board 
concludes that the veteran received an overpayment of 
educational assistance allowance benefits under Chapter 34 
for the period from December 19, 1986, to May 1987.  Thus, 
the indebtedness at issue was validly created.

Next, the Board considers whether recovery of the debt may be 
waived.
 
The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  Waiver of recovery of 
overpayment is precluded if any of these factors is present.  
38 U.S.C.A. § 5302(c) (West 2002).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a) and 1.965(a) 
(2004).  The facts and circumstances in a particular case 
must be weighed carefully.  Different factors will enter into 
such decision, such as the relative fault of the debtor, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship to recover the overpayment, 
whether recovery of the overpayment would defeat the purpose 
of benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

"Bad faith" generally describes unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense and 
involves conduct which although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2) (2004); see Richards v. Brown, 9 Vet. App. 255 
(1998).  Misrepresentation of a material fact must be more 
than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(2004).  Under 38 C.F.R. § 3.1(aa) (2004), fraud means an 
intentional misrepresentation of fact, or the intentional 
failure to disclose pertinent facts, for the purpose of 
obtaining or retaining, or assisting an individual to obtain 
or retain, eligibility for VA benefits, with knowledge that 
the misrepresentation or failure to disclose may result in 
the erroneous award or retention of such benefits.

A debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b); see Richards, 9 Vet. App. at 257.  A determination 
of bad faith is based on the circumstances that led to the 
overpayment, and the actions or omissions with respect to 
reporting the overpayment, as indicated by the evidence of 
record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).

In this case, the record shows that the veteran was aware 
that he had made a change of educational institutions (or a 
change of specific campuses within an institution) and that 
such a change necessitated some notification to the VA.  He 
has testified that he had made a similar change in the years 
before the timeframe at issue and that he had thought that 
his school's veterans' affairs office had filed the necessary 
information with the VA.  This testimony indicates that the 
veteran was most likely aware of his reporting 
responsibilities for his educational assistance allowance.  

The veteran's conflicting statements also evince an element 
of deception.  On the one hand, the veteran has admitted that 
he discontinued his coursework after December 18, 1986, 
indicating that he failed his coursework the next semester 
due to circumstances beyond his control.  On the other hand, 
he has stated that he in fact transferred from the [redacted] 
University College to another school.  It is difficult for 
the Board to reconcile these starkly contrasting accounts; 
the contradiction strongly suggests that the veteran has been 
less than forthcoming in his presentation of the events.

Finally, at no time in almost 20 years has the veteran 
procured any confirmation from the University of [redacted] 
that he attended any classes from January 1987 through May 
1987.  He has been repeatedly urged to obtain such 
information, but has not done so.  Moreover, the VA has 
endeavored on its own initiative to procure any helpful 
information, only to have learned that there is no record of 
enrollment at any relevant educational institution from 
January through May 1987.

On the basis of these events, the Board concludes that there 
appears to have been at least some fraud, misrepresentation, 
or bad faith on the part of the veteran in continuing to 
receive his educational assistance allowance after he 
discontinued his studies at [redacted] University College on 
December 18, 1986, and through the remainder of the Chapter 
34 allowance, which ended in May 1987.

However, even if the veteran did not commit fraud, 
misrepresentation, or bad faith, the Board still finds that 
waiver of the recovery of the overpayment is proper because 
the recovery of the overpayment is not against equity and 
good conscience.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1) the fault of the debtor, (2) balancing of 
fault between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) the defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
her detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2004); see Kaplan v. 
Brown, 9 Vet. App. 116 (1996).  In evaluating whether equity 
and good conscience necessitates a favorable waiver decision, 
the Board must consider all of the specific enumerated 
elements.

The indebtedness at issue was the fault of the debtor.  The 
veteran was not enrolled in an eligible educational program 
from December 19, 1986, through May 1987.  Nor did he notify 
the VA of his change in educational activities.  The veteran 
states that he was unaware of his obligation to inform the VA 
of the change.  However, everyone dealing with the Government 
is charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  See Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  Regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385.  Moreover, the veteran has stated 
that a prior change in educational activities had resulted in 
notification to the VA from that prior educational 
institution.  This certainly suggests an awareness by the 
veteran that some notification by someone was owed to the VA.

Second, on balancing the fault between the debtor and the VA, 
the Board concludes that the VA was not at fault in the 
creation of the debt in question.  Upon learning of the 
change in the veteran's educational activities, the VA 
immediately notified the veteran of the discrepancy and 
sought clarifying information.  

Third, there would be no undue hardship on the veteran due to 
recovery of the indebtedness.  The Board notes that the debt 
has been recovered in full already.  No further payments are 
necessary.  While the issue of the actual recovery of the 
indebtedness may indeed have been mooted by the passage of 
time and termination of the VA's recovery activities, the 
Board also notes that the veteran has not always provided the 
requested financial status reports.  He has submitted such 
information on only two occasions in the last 20 years.  
Additionally, it appears that the veteran has generally been 
employed for most of the time when the VA's recovery 
activities were underway.  The Board also notes that there is 
no evidence in the record of any actual hardship brought 
about the VA's recovery of the indebtedness.  Indeed, even 
through the lens of hindsight, the veteran has not shown how 
the recovery of the debt affected him adversely financially.

Fourth, the recovery did not defeat the purpose of any 
existing benefit.  The veteran has contended that the 
recovery of the debt should be waived because he nevertheless 
incurred educational expenses from December 19, 1986, through 
May 1987.  However, these educational expenses were not in 
connection with any approved or eligible educational 
assistance allowance.  Any expenses, education-related or 
not, that the veteran may have incurred were done so outside 
the purview of any authorized program.  Chapter 34 
educational allowance benefits are limited to eligible 
programs.  The veteran's alleged expenses for the time in 
question were not part of any such authorized program.

Fifth, waiving recovery of the overpayment would unjustly 
enrich the veteran.  He would be allowed to retain funds that 
he was not entitled to based on his own lapses in reporting 
and his very likely fraud, misrepresentation, or bad faith.

Sixth, there is no evidence that the veteran changed 
positions to his detriment in reliance upon a granted VA 
benefit.  Indeed, the record clearly shows that the veteran 
did not enroll in any educational program at any time between 
December 19, 1986, and May 1987.

Nor are there any other factors that would make recovery of 
the overpayment inequitable.

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that 
recovery of the overpayment would not be against equity and 
good conscience, and thus waiver of recovery of the 
overpayment is not warranted.  The preponderance of the 
evidence is against the claim for waiver; thus the "benefit-
of-the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Waiver of recovery of the overpayment in the amount of 
$2,214.47 of educational assistance allowance benefits is 
denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



